The sole error insisted upon is the rendition of a judgment nil dicit without the intervention of a jury and writ of inquiry.
The action is upon promissory notes with claim for "reasonable attorney's fees," as stipulated in the notes.
A defendant must demand a jury trial within thirty days after the perfection of service on him. Code, §§ 8595, 9498. Unless filed within time, the right of trial by jury is waived.
The record shows complaint filed February 11th. It does not show the date service of summons was perfected on defendant. No demand for a jury was filed until August 9th. Error must affirmatively appear.
Affirmed.
ANDERSON, C. J., and GARDNER and FOSTER, JJ., concur. *Page 662